Citation Nr: 1802506	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-05 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for blurred vision.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from the October 2001 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for a hearing before the Board in October 2014.  The hearing was cancelled at the Veteran's request.

In April 2015, the Board reopened and remanded the claim for further development, which has not been completed.  The Board also remanded two other service connection claims (arthritis and scars) for further development.  The Veteran perfected a timely appeal of the latter issues and requested a videoconference hearing that has not yet been scheduled by the RO.  See April 2017 VA Form 9.  Those matters are part of a separate appeal stream not currently before the Board; they will be addressed in a later Board decision.

In July 2016, the Veteran provided sworn testimony at an RO hearing.  A hearing transcript is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his blurred vision and foot disabilities were caused by injuries sustained during active service.  Regrettably, further development is required prior to the appellate adjudication.

As noted in the Board's prior Remand, the only service treatment record that is currently available is the Veteran's entrance examination.  The Board noted that following an initial request for service treatment records in November 1986, a reply was received in July 1987 and it indicated that for further information, the US Army Reserve Personnel Center in St. Louis, Missouri was to be contacted. 

The Board remanded the claim with specific instructions for the RO to contact the US Army Reserve Personnel Center.  If that request was unsuccessful, the RO was to issue a memorandum to this effect that describes the search process and include a copy in the claims file.  Review of the claims file includes screen shots of records requests in April 2016 and in July 2016, although it is not clear to what entity the requests were made.  As no formal finding was issued, there is no way for the Board to determine whether the RO substantially complied with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO is to contact the US Army Reserve Personnel Center to request the Veteran's service treatment records.  If this action was already taken, then a formal finding of unavailability detailing all actions taken to obtain the records must be added to the file.  38 C.F.R. § 3.159 (c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to obtain the Veteran's service treatment records, to specifically include contacting the US Army Reserve Personnel Center for the records.  The search for the service treatment records should continue until there is reasonable certainty that these records do not exist or that further attempts to obtain them would be futile. 

If efforts to obtain service treatment records are unsuccessful, prepare a Memorandum of Formal Finding of Unavailability of Service Treatment Records outlining the steps taken to retrieve the Veteran's records, and notify him in accordance with VA regulations, giving him adequate time to respond.  
2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If either benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




